ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lighting device comprising: a white light source configured to only emit white light; a full-color light source configured to emit light of a plurality of colors, the full-color light source being mounted closer to a center of the lighting device, in a first direction, than any white light source of the lighting device; a reflecting portion that reflects light from the white light source and the full-color light source, the reflecting portion being mounted opposite to the white light source and full-color light source in a second direction orthogonal to a plane in which the white light source and the full-color light source are mounted; and a control unit configured to separately control the white light source and the full-color light source, wherein the lighting device performs illumination with reflected light from the reflecting portion, wherein the control unit turns on the full-color light source while the white light source is on, and wherein the white light source and the full-color light source are arranged so that reflected lights thereof reflected by the reflecting portion are mixed to 
The closest prior art, Salter [US 2015/0198319], teaches the details of a full-color light source, comprising a reflecting portion, a control unit and a light mixing function, however Salter fails to explicitly disclose the details of the light source mounting patterns and corresponding reflecting portions as claimed. No other cited art cures such a deficiency. 
Since the prior art of record fails to teach or disclose the details of a lighting device comprising: a white light source configured to only emit white light; a full-color light source configured to emit light of a plurality of colors, the full-color light source being mounted closer to a center of the lighting device, in a first direction, than any white light source of the lighting device; a reflecting portion that reflects light from the white light source and the full-color light source, the reflecting portion being mounted opposite to the white light source and full-color light source in a second direction orthogonal to a plane in which the white light source and the full-color light source are mounted; and a control unit configured to separately control the white light source and the full-color light source, wherein the lighting device performs illumination with reflected light from the reflecting portion, wherein the control unit turns on the full-color light source while the white light source is on, and wherein the white light source and the full-color light source are arranged so that reflected lights thereof reflected by the reflecting portion are mixed to perform indirect illumination, and direct light of the white light source and the full-color light source cannot be visually recognized, nor is there any reason to modify or combine the references absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875